Case: 10-51004     Document: 00511510656          Page: 1    Date Filed: 06/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2011
                                     No. 10-51004
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TODD RICKS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:06-CR-206-1


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
        Todd Ricks is serving a 300-month sentence for three drug and firearm
crimes. He has moved this court for leave to appeal in forma pauperis and for
appointment of counsel as he seeks to appeal the district court’s denial of two
motions. In one motion, Ricks contended that a hung jury in a 2007 mistrial
equated to an acquittal and that he was entitled to a nunc pro tunc order of
acquittal. In the other motion, Ricks sought a formal written ruling that his
motion for acquittal during the 2007 mistrial had been denied.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-51004    Document: 00511510656      Page: 2   Date Filed: 06/16/2011

                                  No. 10-51004

      The motions filed by Ricks in the district court were meaningless,
unauthorized, and without any jurisdictional basis. See United States v. Early,
27 F.3d 140, 142 (5th Cir. 1994) (addressing “a meaningless, unauthorized
motion” that lacked any jurisdictional basis). Ricks has failed to show that his
appeal from the denial of these frivolous motions involves “legal points arguable
on their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir.1983) (internal quotation marks omitted). The appeal is DISMISSED
as frivolous, and Ricks’s motions are DENIED. See Baugh v. Taylor, 117 F.3d
197, 202 & n.24 (5th Cir. 1997); 5 TH C IR. R ULE 42.2.




                                         2